            Case 1:20-cv-02195-ALC Document 10 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                      November 4, 2020
SOUTHERN DISTRICT OF NEW YORK

 SHAEL CRUZ,

                                   Plaintiff,
                                                               20-cv-2195 (ALC)
                       -against-
                                                               ORDER
 THE BON-TON HOLDINGS, INC.,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         Plaintiff advises the Court that the parties have reached a settlement in principle. (ECF No.

9). The Court adjourns all deadlines sine die. The parties shall file a stipulation discontinuing this

case by November 30, 2020.

SO ORDERED.

Dated:      November 4, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
